Russell, C. J.
“In order for this court to review a refusal of a judge of the superior court to sanction a petition for certiorari, the petition must be incorporated in the bill of exceptions, or be verified as a part thereof by the trial judge; an unsanctioned petition can not be specified as a part of the record.” Taylor v. Town of Omega, 12 Ga. App. 693 (78 S. E. 144), and citations. A petition for certiorari does not become a part of the record, so as to be lawfully filed, until it is sanctioned. Elsas v. Clay, 67 Ga. 327; James v. Davis, 76 Ga. 100; Wilks v. Smith, 101 Ga. 229 (28 S. E. 630). The filing of an unsanctioned petition for certiorari not being authorized by law, an entry of filing upon such a petition does not so authenticate the paper as to dispense with the necessity for having the paper verified by the judge himself.

Writ of error dismissed.